Title: To James Madison from Rufus Easton and Others, 13 February 1816
From: Easton, Rufus
To: Madison, James


                    
                        [13 February 1816]
                    
                    The undersigned having been informed that the office of attorney for the United States for the Missouri Territory has lately become vacant by the resignation of John Scott Esquire, beg leave to recommend Charles Lucas Esquire of the town of St. Louis Attorney and Counsellor at Law as a suitable person to be appointed and well qualified to discharge the duties of that office. Dated the 13th. day of February 1816
                    
                        Rufus Easton[and four others]
                    
                